DETAILED ACTION
	
This rejection is in response to application filed on 01/26/2021.
	Claims 1-20 are currently pending and have been examined. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of app. no. 15/872,926 filed on 01/16/2018.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, and 15 recite “determining, the cookies stored a primary and back-up funding information associated with the user,” rendering said claims indefinite because it is unclear what exactly is being determined. The first part of the limitation before the comma is recited as “determining,” however there is nothing recited as to what exactly is being determined after the word “determining” and before the comma. Therefore, it is unclear what is being determined in the claims. Then the second part of the limitation after the comma recites “the cookies stored a primary and back-up funding information associated with the user” which is interpreted as the cookies stored data. The steps involving “determining,” and “the cookies stored…” are being interpreted as two separate steps in the claims. Appropriate correction and clarification is necessary.   



Claims 1, 8, and 15 that recite: 
“presenting,…back-up funding information” 
“processing the transaction based in part on the funding information”
Claims 3, 10, and 17 recite
“funding information”
Claims 5, 12, and 19 recite 
“the streamline checkout” whereas independent claims recite “streamlined checkout”
All dependent claims inherit same deficiencies as independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a system, claims 8-14 are directed to a method, and claims 15-20 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.

receiving, a request to process a transaction for a user…
determining, the cookies stored a primary and back-up funding information associated with the user; 
processing the transaction based in part on the funding information selected…  
The above-recited limitations set forth an arrangement to process and determine funding for a transaction.  This arrangement amounts to certain methods of organizing human activity such as fundamental economic practices involving receiving a request to process a transaction and processing a transaction based on selected funding information. This arrangement also amounts to a mental process of observing and evaluating the cookie by determining, the cookie stored multiple funding information such as by looking at a cookie file to see what the file contains.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a system comprising: a non-transitory memory; and one or more hardware processors in communication with the non-transitory memory and configured to (1):
…a device, the request including an input indicating streamlined checkout (1, 8, 15); 
capturing, user information during a session associated with the request, wherein the user information is capture by cookies on the device (1, 8, 15);
presenting, the primary and back-up funding information on a display of the device (1, 8, 15);
wherein the primary and the back-up funding information is partially masked (2, 9, 16);
wherein cookies store the user information including identification, password, and funding information (3, 10, 17);
wherein the cookies are stored on a web browser of the device (4, 11, 18);
wherein the streamline checkout includes a one-page checkout processing service (5, 12, 19);
wherein user information not stored in the cookies during transaction processing may be updated and edited at checkout (6, 13, 20);
wherein the one-page checkout processing service is presented as a pop-up screen on a site of an entity associated with the transaction (7 &14);
a non-transitory machine-readable medium comprising instructions which, in response to a computer system (15).

In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.

In Step 2A, several additional elements were identified as additional limitations:
a system comprising: a non-transitory memory; and one or more hardware processors in communication with the non-transitory memory and configured to (1):
…a device, the request including an input indicating streamlined checkout (1, 8, 15); 
capturing, user information during a session associated with the request, wherein the user information is capture by cookies on the device (1, 8, 15);
presenting, the primary and back-up funding information on a display of the device (1, 8, 15);
wherein the primary and the back-up funding information is partially masked (2, 9, 16);
wherein cookies store the user information including identification, password, and funding information (3, 10, 17);
wherein the cookies are stored on a web browser of the device (4, 11, 18);
wherein the streamline checkout includes a one-page checkout processing service (5, 12, 19);
wherein user information not stored in the cookies during transaction processing may be updated and edited at checkout (6, 13, 20);
wherein the one-page checkout processing service is presented as a pop-up screen on a site of an entity associated with the transaction (7 &14);
a non-transitory machine-readable medium comprising instructions which, in response to a computer system (15).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). It is well known in the prior art to mask funding information (Bell et al. (US Patent No. 9830587 B1), C9, L1-5).  Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US Patent No. 9830587 B1, hereinafter “Bell”). 

Regarding claims 1, 8, and 15
Bell discloses a system comprising: a non-transitory memory; and one or more hardware processors in communication with the non-transitory memory and configured to (Bell, C16, L14-28: processor; C15, L27-45: non-transitory computer readable storage): 
receiving, a request to process a transaction for a user associated with a device, the request including an input indicating streamlined checkout (Bell, C8, L42-55: user of mobile device makes decision to purchase good 
capturing, user information during a session associated with the request, wherein the user information is capture by cookies on the device; determining, the cookies stored a primary and back-up funding information associated with the user (Bell, C3, L7-26: reading the customer's cookies file, and pre-fill the form with the information and retrieves the stored customer's information for purchases; C5, L9-18:  a list of payment types previously defined and stored by the mobile device user is retrieved);
presenting, the primary and back-up funding information on a display of the device; and processing the transaction based in part on the funding information selected on the device (Bell, C5, L9-25:  a list of payment types previously defined and stored by the mobile device user is presented, user selects payment type, and payment form populated automatically; C8, L55-67: select payment type from list; C9, L17: finalize and transmit purchase request for direct payment processing upon user confirmation).  


Regarding claims 2, 9, and 16 
Bell disclose the system of claim 1, wherein the primary and the back-up funding information is partially masked (Bell, C9, L1-5: hide or suppress part of the payment information which may be displayed on the mobile device; C5, L9-25:  a list of payment types previously defined and stored by the mobile device user is presented).
  


Regarding claims 3, 10, and 17 
Bell discloses the system of claim 1, wherein cookies store the user information including identification, password, and funding information (Bell, C3, L7-26: reading customer information (e.g. address and payment information) from the customer's cookies file and stored customer's information; C5, L20-26: payment information includes passwords).  


Regarding claims 4, 11, and 18 
Bell discloses the system of claim 1, wherein the cookies are stored the cookies are stored on a web browser of the device (Bell, C3, L7-26: customer's cookies file and stored customer information; C6, L65-67 to C7, L1-5: after payment information retrieved from device, browser populates fields on form).


Regarding claims 5, 12, and 19 
The system of claim 1, wherein the streamline checkout includes a one-page checkout processing service (Bell, C3, L7-39: checkout with pre-filled form and PayPal; Bell, C5, L9-55: payment form populated automatically and using one simple interface for online purchases).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1 above, and further in view of Marks (Pub. No.: US 2003/0040973 A1, hereinafter “Marks”).
 
Regarding claims 6, 13, and 20 
Bell disclose the system of claim 1, except for: 
wherein user information not stored in the cookies during transaction processing may be updated and edited at checkout.
However, Marks teaches that it is known to include:
wherein user information not stored in the cookies during transaction processing may be updated and edited at checkout (Marks, FIG. 3, [0009]: If no 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Bell with Marks to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell would continue to teach cookies during transaction processing except that cookies not stored may be updated and edited at checkout according to the teachings of Marks. This is a predictable result of the combination. 


 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1 above, and further in view of Rothman (Pub. No.: US 2009/0164315 A1, hereinafter “Rothman”)  

Regarding claims 7 and 14 
Bell discloses the system of claim 5, wherein the one-page checkout processing service is presented as a…screen on a site of an entity associated with the transaction  (Bell, C3, L7-39: checkout with pre-filled form and PayPal; Bell, C5, L9-55: payment form populated automatically into a merchant specific form and using one simple interface for online purchases).
Bell does not teach 
the one-page checkout processing service is presented as a pop-up screen (emphasis added).
However, Rothman teaches that it is known to include:
the one-page checkout processing service is presented as a pop-up screen (emphasis added) (Rothman, FIG. 3, [0031]:  a single page buy window pops up).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Bell with Rothman to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell would continue to teach presenting a checkout page except that the checkout page is . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684